Exhibit 12(a)(2)-1 To Form N-CSR NORTH TRACK FUNDS, INC. CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER I, Brian K. Andrew, the principal executive officer of North Track Funds, Inc., cer­tify that: 1.I have reviewed this report on Form N-CSR of North Track Funds, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial informa­tion included in this report, fairly present in all material respects the financial con­dition, results of operations and changes in net assets of the registrant as of, and for, the periods presented in this report; 4.The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a)Designed such disclosure controls and procedures, or caused such dis­closure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c)Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the dis­closure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and (d)Disclosed in this report any change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that has materially af­fected, or is reasonably likely to materially affect, the registrant's internal control over fi­nancial reporting; and 5.The registrant's other certifying officer and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons perform­ing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or op­eration of internal control over financial reporting which are reasonably likely to ad­versely affect the registrant's ability to record, process, summarize, and report financial information; and (b)Any fraud, whether or not material, that involves management or other employ­ees who have a significant role in the registrant's internal control over financial re­porting. Date:June 28, 2007 /s/ Brian K. Andrew Brian K. Andrew, President Exhibit 12(a)(2)-2 To Form N-CSR NORTH TRACK FUNDS, INC. CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER I, Caroline M. Probst, the principal financial officer of North Track Funds, Inc., certify that: 1.I have reviewed this report on Form N-CSR of North Track Funds, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial informa­tion included in this report, fairly present in all material respects the financial con­dition, results of operations and changes in net assets of the registrant as of, and for, the periods presented in this report; 4.The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a)Designed such disclosure controls and procedures, or caused such dis­closure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c)Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the dis­closure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and (d)Disclosed in this report any change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that has materially af­fected, or is reasonably likely to materially affect, the registrant's internal control over fi­nancial reporting; and 5.The registrant's other certifying officer and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons perform­ing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or op­eration of internal control over financial reporting which are reasonably likely to ad­versely affect the registrant's ability to record, process, summarize, and report financial information; and (b)Any fraud, whether or not material, that involves management or other employ­ees who have a significant role in the registrant's internal control over financial re­porting. Date: June 28, 2007 /s/ Caroline M. Probst Caroline M. Probst, Chief Financial Officer and Treasurer
